USCA4 Appeal: 21-6918      Doc: 15         Filed: 02/22/2022     Pg: 1 of 2




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 21-6918


        UNITED STATES OF AMERICA,

                             Plaintiff - Appellee,

                      v.

        JEFFREY LEE MCCOTTER, a/k/a Old Man Jeff, a/k/a Old Man,

                             Defendant - Appellant.



        Appeal from the United States District Court for the Eastern District of North Carolina, at
        Greenville. James C. Dever III, District Judge. (4:09-cr-00075-D-1)


        Submitted: February 17, 2022                                  Decided: February 22, 2022


        Before AGEE and RUSHING, Circuit Judges, and SHEDD, Senior Circuit Judge.


        Affirmed by unpublished per curiam opinion.


        Jeffrey Lee McCotter, Appellant Pro Se. David A. Bragdon, Assistant United States
        Attorney, Kristine L. Fritz, Assistant United States Attorney, Jennifer P. May-Parker,
        Assistant United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY,
        Raleigh, North Carolina, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-6918      Doc: 15         Filed: 02/22/2022     Pg: 2 of 2




        PER CURIAM:

               Jeffrey Lee McCotter appeals the district court’s order denying his motions for a

        sentence reduction, pursuant to § 404 of the First Step Act of 2018 (“First Step Act”), Pub.

        L. No. 115-391, 132 Stat. 5194, 5222, and for compassionate release, pursuant to 18 U.S.C.

        § 3582(c)(1)(A), as amended by § 603(b)(1) of the First Step Act, Pub. L. No. 115-391,

        132 Stat. 5194, 5239. Having reviewed the record and finding no reversible error, we

        affirm the decision of the district court. United States v. McCotter, No. 4:09-cr-00075-D-

        1 (E.D.N.C. June 9, 2021). McCotter’s motion for appointment of counsel is denied. We

        dispense with oral argument because the facts and legal contentions are adequately

        presented in the materials before this court and argument would not aid the decisional

        process.

                                                                                       AFFIRMED




                                                     2